Citation Nr: 1515390	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.

2.  Entitlement to an initial rating for radiculopathy of the left lower extremity in excess of 10 percent prior to January 7, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA). 

As discussed below, the Board has assumed jurisdiction of the issue of entitlement to an initial increased rating for radiculopathy of the left lower extremity pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement with respect to this issue.  This issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lumbar degenerative disc disease has manifested with forward flexion of the thoracolumbar spine at worst to 60 degrees considering pain and other factors.  There is no evidence of ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or neurologic abnormalities, other than the already service-connected radiculopathy.


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating, but no higher, for the service-connected lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA medical examinations in May 2012 and March 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Lumbar Degenerative Disc Disease

The Veteran seeks a rating in excess of 10 percent for a lumbar degenerative disc disease, which is currently rated under Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

At a May 2012 VA medical examination, the Veteran described recurrent back pain with radiation to the lower extremities, which worsens with prolonged standing, lifting bending and stooping.  He reported that he uses a cane for balance and weight distribution.  He denies any loss of bowel or bladder control.  On physical examination, thoracolumbar spine range of motion included: forward flexion to 90 degrees or greater, with objective evidence of pain at 60 degrees; extension to 20 degrees, with objective evidence of pain at 10 degrees; and right and left lateral flexion and rotation to 30 degrees or more, with objective evidence of pain at 15 degrees.  The Veteran's combined range of motion was 130 degrees (60 + 10 + 15 + 15 + 15 + 15 = 130).  There was no additional limitation in range of motion on repetitive-use testing.  The following factors contributed to the Veteran's lumbar spine disability: less movement than normal; weakened movement; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and or weight-bearing.  There was no evidence of muscle spasms or guarding.  There was evidence of IVDS, but no incapacitating episodes over the past 12 months.  There were no surgical scars related to the lumbar spine disability.  The examiner opined that the Veteran's lumbar spine disability impacted his ability to work to the extent that he cannot do physically demanding jobs.  The examiner concluded that the Veteran can do sedentary work with frequent breaks to stretch.

VA treatment records show that the Veteran denied any bowel and bladder problems.  See, e.g., VA treatment records (Apr. 24, 2013).

At a March 2014 VA medical examination, the Veteran described recurrent back pain with radiation to his lower extremities.  He also reported flares-ups brought on by prolonged standing or sitting and overuse, like cutting the grass.  On physical examination, thoracolumbar spine range of motion included: forward flexion to 75 degrees, with objective evidence of pain at 65 degrees; extension to 15 degrees, with objective evidence of pain at 20 degrees; right lateral flexion to 20 degrees, with no objective evidence of pain; left lateral flexion to 15 degrees, with objective evidence of pain at 10 degrees; right lateral rotation to 25 degrees, with no objective evidence of pain; and left lateral rotation to 15 degrees, with objective evidence of pain at 10 degrees.  The Veteran's combined range of motion was 145 degrees (65 + 15+ 20 + 10 + 25 + 10 = 145).  There was no additional limitation in range of motion on repetitive-use testing.  The following factors contributed to the Veteran's lumbar spine disability: less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was no evidence of muscle spasms or guarding.  There was evidence of IVDS, but no incapacitating episodes over the past 12 months.  There were no surgical scars related to the lumbar spine disability.  The examiner opined that the Veteran's lumbar spine disability impacts his ability to work to the extent that he cannot stand or walk longer than 10 to 15 minutes, bend, lift, stoop, carry loads repetitively, climb ladders, or do yard work.  The examiner concluded that the Veteran's back disability does not preclude sedentary work.

During the pendency of the claim, at worst, forward flexion of the thoracolumbar spine has been limited to 60 degrees and combined range of motion to 130 degrees even with consideration of painful motion and other factors.  Accordingly, the criteria for a 20 percent rating, the next higher rating available, which requires flexion to at most 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, have been met.  

Nonetheless, the criteria for a 40 percent rating, the next higher rating available, which requires forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, have not been met.  A disability rating in excess of 20 percent is also not warranted based on the formula for rating intervertebral disc syndrome based on incapacitating episodes as there is no evidence the Veteran's IVDS has required bed rest prescribed by a physician at any point during the pendency of this appeal.

With regard to the issue of whether a disability rating in excess of 20 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 20 percent disability rating contemplates his current functional impairment particularly since it was noted that the limitation to range of motion to 60 degrees was based on the observance of pain on motion at this degree.  

The Veteran and his family report that his lumbar spine disability is productive of pain, limited motion, fatigue, and weakness.  See, e.g., Brief (Mar. 2015); Statement (Feb. 2007).  The Veteran has repeatedly stated that pain in his left hip, leg, and foot interferes with sleep, balance, and locomotion.  See, e.g., Statement (Mar. 2013).  In his April 2013 substantive appeal, the Veteran stated that "I agree that 10% for my back is good . . . .  And again, the only thing that I'm seeking compensation for is the lower left back, hip, and down my leg."  The Board notes the Veteran is already in receipt of a separate rating for the symptoms in his left lower extremity.  Accordingly, that symptomatology is not for consideration in rating the Veteran's lumbar spine disability.  Also, as noted below, the matter of rating the disability of the left lower extremity has been remanded to the AOJ for issuance of a Statement of the Case

Consideration has also been given regarding entitlement to a separate rating for neurological abnormalities, other than the currently assigned separate ratings for radiculopathy of the lower extremities.  The record is absent any evidence of bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal.  Accordingly, another separate rating for neurological abnormalities is not warranted.

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet.App. 111 (2008).
 
Here, the first Thun element is not satisfied.  The Veteran's service-connected lumbar degenerative disc disease is productive of pain; limited motion; weakness; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain; limited motion; weakness; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's lumbar spine disability, referral for extraschedular consideration is not required.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

The Veteran retired from his career in the construction industry in April 2011, and has been in receipt of a TDIU since May 2011.  See Request for employment information (May 2012).  

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU prior to May 2011.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected lumbar degenerative disc disease prevented him from obtaining or maintaining substantially gainful employment prior to May 2011.  Thus, the Board finds that a claim for entitlement to a TDIU prior to May 2011 is not raised by the record and is not before the Board at this time.


ORDER

A 20 percent rating, but no higher, for lumbar degenerative disc disease is granted.


REMAND

In July 2012, the RO, inter alia, granted service connection for radiculopathy of the left lower extremity and assigned an initial 10 percent disability rating.  In January 2013, the Veteran submitted a notice of disagreement (NOD).  Although it is not entirely clear on its face, when viewing the NOD in the light most favorable to the Veteran, the Board construes the NOD to apply to the initially assigned disability rating for radiculopathy of the left lower extremity in the July 2012 decision because the Veteran appears to be saying his most troubling symptoms involve the left lower extremity.  A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2014).  In March and April 2013, the RO issued SOCs, which did not address the issue of entitlement to an initial increased rating for radiculopathy of the left lower extremity.  Because the NOD placed the issue in appellate status, this issue must be remanded for the AOJ to render an SOC on the matter.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with regard to the issue of entitlement to an initial rating for radiculopathy of the left lower extremity in excess of 10 percent prior to January 7, 2013, and in excess of 40 percent thereafter.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


